Case 1:18-cv-03989-RLY-TAB Document 40 Filed 02/27/20 Page 1 of 2 PageID #: 173




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 NORMAN PECK,                                          )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )      No. 1:18-cv-03989-RLY-TAB
                                                       )
 REV-1 SOLUTIONS, LLC,                                 )
                                                       )
                              Defendant.               )

       ORDER ON FEBRUARY 20, 2020, TELEPHONIC STATUS CONFERENCE
         Defendant’s counsel appeared by counsel February 20, 2020, for a telephonic status

 conference. Plaintiff Norman Peck failed to appear as ordered. Plaintiff shall show cause by

 March 12, 2020, why sanctions should not issue for his failure to appear for the February 20

 telephonic status conference.

        The parties shall file witness and exhibit lists by March 30, 2020. All discovery shall be

 completed by April 30, 2020. Any dispositive motion shall be filed by June 1, 2020.

        Dated: 2/27/2020


                                           _______________________________
                                       Tim A. Baker
                                       United States Magistrate Judge
                                       Southern District of Indiana
Case 1:18-cv-03989-RLY-TAB Document 40 Filed 02/27/20 Page 2 of 2 PageID #: 174




 Distribution:

 All ECF-registered counsel of record via email

 NORMAN PECK
 P.O. Box 273
 Kokomo, IN 46903
